ICJ_048_NorthernCameroons_CMR_GBR_1963-12-02_JUD_01_PO_07_FR.txt. 131

OPINION INDIVIDUELLE DE M. MORELLI

Dans le dispositif de son arrêt la Cour a dit «qu’elle ne peut
statuer au fond sur la demande de la République fédérale du
Cameroun ». J'ai estimé pouvoir me rallier à un tel dispositif, sans
toutefois accepter les motifs sur lesquels la Cour s’est fondée. Ces
motifs consistent en substance dans la constatation que la décision
demandée par le Cameroun serait sans objet.

Je ne puis partager une telle affirmation et je pense, au contraire,
que, comme je vais l’expliquer dans la première partie de cette
opinion individuelle, la demande du Cameroun est pleinement rece-
vable. Le motif pour lequel, à mon avis, un examen au fond de la
demande n’est pas possible est tout autre et consiste dans le défaut
de juridiction. La deuxième partie de cette opinion individuelle sera
justement consacrée au problème de la juridiction. Un tel problème,
que la Cour n’a pas abordé et qu’étant donné son point de vue elle
n'avait aucune raison d'aborder, ne peut être évité, une fois que,
conformément à mon opinion, la demande est considérée comme
recevable.

I

1. Les exceptions préliminaires du Royaume-Uni ont soulevé,
entre autres, deux problèmes qui, à mon avis, sont étroitement
liés l’un à l’autre.

Le premier de ces problèmes concerne l’objet de la demande, c’est-
a-dire le contenu et les caractères de la décision demandée à la Cour.
On a discuté sur le point de savoir si une telle décision serait un
jugement ayant force de chose jugée ou bien un simple avis consul-
tatif; et l’on a posé aussi la question concernant la nature déclara-
toire du jugement qui serait rendu éventuellement par la Cour.

L’autre probléme posé par le Royaume-Uni concerne le point de
savoir si un différend existe entre le méme Royaume-Uni et le
Cameroun.

En soulevant une telle question, le Royaume-Uni s’est référé à
maintes reprises, dans son contre-mémoire, à l’article 19 de l'accord
de tutelle; cela pour nier l'existence d’un différend ayant les
caractères requis par cet article. I] semble toutefois que l'intention
du Royaume-Uni a été, dès le début, de nier en général l'existence
d’un différend quelconque entre le même Royaume-Uni et le
Cameroun. La thèse de l’inexistence d’un différend quelconque a
été ensuite affirmée, d'une façon très nette et à plusieurs reprises,
dans les plaidoiries orales et forme l’objet du premier point des
conclusions finales du Royaume-Uni.

120
132 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

En tout cas, il s’agit là d’un problème qui pourrait être soulevé
par la Cour, même d'office, pour les conséquences à tirer de sa solu-
tion négative sur la base du Statut et du Règlement: indépendam-
ment donc de l’article 1g de l’accord de tutelle. En effet, d’après le
système du Statut et du Règlement, la Cour ne peut exercer sa
fonction en matière contentieuse, par une décision sur le fond, qu’à
la condition qu’il existe réellement un différend entre les parties.
Il s’agit d’un problème concernant, non pas la juridiction de la Cour,
mais plutôt la recevabilité de la demande: d'un problème qui est
préalable à toute question de juridiction.

2. Comme je l’ai déjà dit, les deux problèmes que je viens d’in-
diquer, concernant l'un l’objet de la demande et l’autre l'existence
du différend, sont étroitement liés entre eux. On pourrait même dire
qu'il n’y a qu'un seul problème: celui consistant à voir s’il existe
ou non un différend.

En effet, si un différend n'existe pas, il n’y a pas lieu de rechercher
quel est le contenu de la décision demandée à la Cour et quels
seraient les caractères d’une telle décision: cela pour faire dépendre
du contenu et des caractères de la décision demandée la possibilité
de la rendre et, par conséquent, la recevabilité de la demande. C’est
que l’inexistence d’un différend empêche, par elle-même, la possi-
bilité de prononcer un jugement quelconque sur le fond, parce que
tout jugement serait, en ce cas, dépourvu d'objet. C’est pour cette
raison que la demande devrait être déclarée irrecevable.

Si, au contraire, le différend est estimé existant (et la Cour, dans
son arrêt, l’a déclaré existant), la possibilité de le régler par voie
judiciaire ne pourrait être niée (sauf, bien entendu, la question de
savoir si, par rapport au différend dont il s’agit, il y a ou non
juridiction de la Cour). Il n’y a pas, dans cette hypothèse non plus,
lieu de rechercher, aux fins de la recevabilité de la demande, quels
seraient les caractères et le contenu de la décision. Les caractères
et le contenu de la décision ne pourraient être qu’en rapport avec
les caractères du différend. Dans le cas d’espèce, justement en raison
des caractères qui seraient propres au différend (estimé, par hypo-
thèse, existant), il ne pourrait s’agir que d’un jugement purement
déclaratoire. Mais la possibilité, dans l’ordre international, de juge-
ments purement déclaratoires ne fait pas de doute.

3. L'existence du différend une fois établie, il est dépourvu de
sens, à mon avis, de poser le problème consistant à voir si le deman-
deur a un intérêt; et cela en se référant au principe reconnu par
certains systèmes de droit interne et d’après lequel, pour agir en
justice, il faut avoir un intérêt.

I] faut faire remarquer que l'intérêt auquel, dans le droit interne,
le pouvoir d'action est subordonné n’est pas l'intérêt substantiel
concernant le fond même du litige. C’est, au contraire, un intérêt
ayant un caractère purement procédural: c’est l'intérêt à obtenir

I2I
133 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

une décision sur le fond. Un tel intérêt joue, dans les systèmes
juridiques que je viens de mentionner, un rôle très important; il
constitue justement une condition de l’action. Ce qui s'explique
très bien si l’on considère que ces systèmes, en général, n’utilisent
pas du tout la notion de différend.

C’est, au contraire, sur la notion de différend que repose le procès
international, en particulier le procès devant la Cour. Celle-ci ne
peut exercer sa fonction en matière contentieuse si un différend
n'existe pas entre les parties. Or le différend implique bien la réfé-
rence à un conflit d'intérêts (réel ou, tout au moins, supposé) et,
par là, à des intérêts substantiels des parties. Mais on a déjà re-
marqué que l'intérêt substantiel est autre chose que l'intérêt
procédural que le droit interne exige pour pouvoir agir en justice.
Ce dernier intérêt est l'intérêt à obtenir une décision sur le fond.
Or, pour ce qui est du différend international, si un tel différend
existe (et l’on a déjà dit que l’existence d’un différend constitue,
par elle-même, une condition à laquelle est subordonnée la possibilité
d’une décision sur le fond), il est clair qu’il y a en tout cas l’intérêt
de l’une et de l’autre partie à ce que le différend soit réglé. L'intérêt
à obtenir une décision sur le fond est im re ipsa, parce qu'il est une
conséquence nécessaire de l'existence même d’un différend. On
voit par là que la notion de l'intérêt à agir n’a pas une place auto-
nome dans le domaine de la procédure internationale.

4. Un différend consiste, à mon avis, dans une opposition entre
les attitudes respectives des parties à Pégard d’un certain conflit
d'intérêts. Aussi le différend peut-il résulter d’une prétention de
l’une des parties suivie soit de la contestation, par l’autre partie,
d'une telle prétention, soit d’une conduite de l’autre partie contraire
à ladite prétention. Mais il peut y avoir aussi un différend résultant,
tout d’abord, de la conduite de l’une des parties, conduite contre
laquelle l’autre partie proteste, affirmant que son propre intérêt
aurait dû être réalisé par une conduite de la première partie contraire
à celle qui a été suivie en fait. |

Dans le cas d’espèce, si un différend existe entre le Royaume-Uni
et le Cameroun, il ne pourrait s’agir que d’un différend correspon-
dant à la seconde des deux hypothèses que je viens d’indiquer: à
savoir, d’un différend résultant, d’un côté, d’une certaine conduite
de la part du Royaume-Uni et, de l’autre, de la protestation élevée
contre cette conduite par le Cameroun. Celui-ci, en effet, n’a jamais
avancé, contre le Royaume-Uni, une prétention quelconque: en
particulier, une prétention ayant pour objet une réparation pour la
conduite reprochée au Royaume-Uni.

Étant donné que, dans l'espèce, il ne pourrait s’agir que d’un dif-
férend résultant d’une conduite et d’une protestation, il faut voir
si ces deux éléments constitutifs du différend se sont réalisés.

122
134 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

5. Pour ce qui est du premier des deux éléments constitutifs du
différend, que l’on vient d’indiquer, il faut, tout d’abord, remarquer
que c’est uniquement la conduite du Royaume-Uni postérieurement
à la naissance du Cameroun en tant qu’Etat indépendant qui
pourrait être regardée par celui-ci comme lésant son propre intérêt.
La date critique, à ce point de vue, est, partant, celle du rer jan-
vier 1960. La date du 20 septembre 1960 (admission du Cameroun
aux Nations Unies), importante à d’autres points de vue, n’a aucune
importance pour établir si un différend s’est produit entre le
Cameroun et le Royaume-Uni, en particulier pour ce qui concerne
le premier des éléments constitutifs d’un tel différend, c’est-à-dire
une conduite du Royaume-Uni susceptible d'être considérée par
le Cameroun, et réellement considérée par celui-ci, comme lésant
son propre intérêt.

Pour établir, en vue de résoudre le problème de l’existence du
différend, quelle conduite le Cameroun reproche au Royaume-Uni,
il faudrait avoir égard aux actes, s’il y en a eu, par lesquels, avant la
requête, se serait manifestée la protestation du Cameroun consti-
tuant l’autre élément du différend. Or le problème concernant
l'existence et la portée de tels actes ne sera examiné que par la suite.
Pour le moment il est toutefois possible de se référer, au moins à
titre provisoire, aux griefs du Cameroun tels qu'ils sont indiqués
dans la requête.

Or la requête contient, dans l’exposé des faits, l'indication de
certains événements ou circonstances qui sont antérieurs sans doute
au ef janvier 1960: par exemple, le fait que, deux ans après l’éta-
blissement du régime de tutelle, rien n'aurait été changé dans la
zone britannique à la pratique instituée dès la création du Mandat;
les réformes constitutionnelles et administratives intervenues en
1949, en 1951, en 1954 et en 1957 dans le cadre des institutions de la
Nigéria; l’inexistence, jusqu’en 1959, de partis politiques autres
que nigériens; le suffrage indirect à main levée et pour les hommes
seulement jusqu’en 1959. Mais, si l’on considère les griefs énumérés
dans l’exposé de droit de la requête et sur lesquels le Cameroun
demande à la Cour de se prononcer, on voit qu'aucun de ces griefs
ne concerne des comportements du Royaume-Uni qui puissent être
considérés comme complètement antérieurs au 1°" janvier 1960.
Les cinq premiers points concernent une conduite du Royaume-
Uni qui, bien que commencée avant le 1°" janvier 1960, s’est conti-
nuée après cette date, au moins en tant que conduite omissive.
Les deux derniers points, relatifs au plébiscite de février 19617, ne
concernent que des comportements postérieurs au 1°* janvier 1960.

6. Ils’agit maintenant de voir si, contre la conduite du Royaume-
Uni après le re? janvier 1960, il y a eu de la part du Cameroun
une protestation, c'est-à-dire l’affirmation que cette conduite du
Royaume-Uni lésait un intérêt propre au Cameroun.

123
135 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

ON

A mon avis, il faut faire abstraction, à cet égard, des griefs
articulés par le représentant du Cameroun devant la Quatriéme
Commission de l’Assemblée générale des Nations Unies le 13 avril
1067, griefs qui avaient été précédés par la distribution, à tous les
Membres des Nations Unies, du livre blanc camerounais. En élevant
par la voix de son représentant ces griefs, le Cameroun a agi unique-
ment en tant que membre d’un organe collégial des Nations Unies.
En agissant en cette qualité, il a formulé des déclarations de volonté
destinées 4 se combiner avec les déclarations correspondantes des
autres membres de l’organe collégial pour former la volonté de
celui-ci et, par là, la volonté de l’Organisation des Nations Unies.
Il s’est placé au point de vue de |’Organisation; il s’est inspiré, non
pas de son intérêt individuel, mais de ce qu'il estimait constituer
Vintérét de l'Organisation.

Un tout autre caractère doit être reconnu, au point de vue formel,
aux déclarations qui, au nom du Gouvernement du Cameroun,
avaient été faites par le représentant de la France devant le Conseil
de tutelle aux séances des 18 et 23 mai 1960. Le Gouvernement du
Cameroun, qui n'était pas encore membre des Nations Unies, avait
demandé à la France «en attendant de pouvoir le faire lui-même
quand il siégera à l’Assemblée générale » de faire connaître son
opinion sur la question du plébiscite. Les réserves et les vœux
exprimés au sein du Conseil de tutelle par le représentant de la
France au nom du Cameroun constituent sans doute des déclarations
faites au nom d’un Etat qui n'était pas membre du Conseil de
tutelle, en tant qu’organe collégial des Nations Unies. Toutefois
ces déclarations faites par l'intermédiaire d’un Etat membre du
Conseil de tutelle n’étaient pas différentes, pour ce qui concerne
leur caractére substantiel, des déclarations faites par la France en
son propre nom ainsi que par les autres membres du Conseil de
tutelle; elles n’étaient pas différentes des déclarations que le
Cameroun se proposait de faire, aprés son admission aux Nations
Unies, devant l’Assemblée générale et qu'il a faites devant la
Quatrième Commission le 13 avril 1961. Il s'agissait là d’une colla-
boration anticipée à l’activité des organes des Nations Unies. Il
s'agissait de déclarations s'inspirant, elles aussi, de l'intérêt des
Nations Unies et non pas de l'intérêt individuel du Cameroun: de
déclarations n’exprimant donc pas, de la part du Cameroun, une
protestation susceptible de donner lieu à un différend entre cet
État et le Royaume-Uni.

Un tel caractère ne peut être reconnu non plus au communiqué
publié par le Gouvernement du Cameroun le 31 décembre 1960,
ni à la note verbale du 4 janvier 1961 par laquelle ledit communiqué
était transmis à l’ambassade de Grande-Bretagne à Yaoundé.
Comme le dit la note verbale, le communiqué constituait «le point
de vue officiel du Gouvernement de la République du Cameroun
permettant à l'Autorité administrante d'informer pleinement les
populations du Territoire sous tutelle britannique avant le plébiscite

124
136 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

de février prochain ». Le communiqué en tant que tel était adressé
non pas à l'autorité administrante mais « au peuple frère du Came-
roun septentrional sous administration britannique » pour lui
proposer «de voter à l’unanimité pour la réunification avec la
République du Cameroun». Le communiqué était transmis à
l'autorité administrante à seule fin de permettre à celle-ci d'informer
les populations du territoire sous tutelle britannique. Cela étant, il
est évident que les critiques contenues dans le préambule du com-
muniqué pour ce qui concerne la conduite de l’autorité administrante
ne peuvent être regardées comme une protestation formelle adressée
par le Cameroun au Royaume-Uni.

Nous en arrivons ainsi à la note adressée le re? mai 1961 par le
ministre des Affaires étrangères du Cameroun au Foreign Office.
Cette note se réfère à un différend, en tant que différend déjà
existant entre le Cameroun et le Royaume-Uni, pour en proposer
la solution judiciaire. Nul doute que Vaffirmation de l’une des
parties quant a l’existence d’un différend ne prouve pas que ce
différend existe réellement, parce que l’existence d’un différend
demande à être établie objectivement. Dans le cas d’espèce, l’affir-
mation, contenue dans la note du Cameroun, qu'il y avait un diffé-
rend entre le Cameroun et le Royaume-Uni ne correspond pas, à
mon avis, à la situation réelle telle qu’elle existait au 17 mai 1067,
date de la note.

Il me semble toutefois que la note, tout en se référant à un
différend affirmé comme déjà existant et en réalité encore inexistant,
exprime, d’une façon très claire bien qu’indirecte, le point de vue
du Cameroun quant à la conduite suivie par le Royaume-Uni dans
l'exercice de la tutelle sur le Cameroun septentrional. Le Cameroun
se plaint de différents comportements de la part du Royaume-Uni:
des mêmes comportements qui feront ensuite l’objet de la requête
devant la Cour. On a déjà vu que ces comportements, en tant que
comportements commissifs ou tout au moins omissifs, sont tous
postérieurs au 1°T janvier 1960, date de naissance du Cameroun
en tant qu’Etat indépendant. Aussi s'agit-il de comportements
susceptibles de léser un intérêt qui pourrait être considéré par le
Cameroun comme un intérêt lui étant propre. Il résulte de la note
du 1eT mai 1961 que le Cameroun considère qu'il y a réellement eu
une telle lésion. Ce qui revient à dire que ladite note contient une
protestation susceptible de se combiner avec l'attitude contraire du
Royaume-Uni, contre laquelle la protestation est adressée, pour
donner naissance à un différend. Je suis par conséquent d'avis qu’un
différend existe entre le Cameroun et le Royaume-Uni depuis le
ret mai 1961.

Étant donné qu'il s’agit d'un différend résultant non pas d’une
prétention suivie d’une contestation, mais plutôt d’une conduite
suivie d’une protestation contre cette conduite, la réponse donnée
le 26 mai 10961 par le Royaume-Uni à la note du Cameroun n'entre
pas en ligne de compte en tant qu’élément constitutif du différend;

125
137 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

elle n’a par conséquent aucune importance pour établir le moment
de la naissance du différend.

7. Aucune influence quant à l'existence ou à l’inexistence du
différend ne peut être reconnue à la résolution de l’Assemblée
générale du 21 avril 1961. Le Royaume-Uni invoque cette résolution
et affirme qu'elle a eu pour effet, en réglant la question, soit de
mettre fin à un différend déjà existant, soit d’empécher la naissance
d'un différend.

Je suis d’avis que la résolution de l'Assemblée générale en tant
que telle n’a réglé et ne pouvait régler aucun différend entre des
États tels que le Cameroun d’un côté et le Royaume-Uni de l’autre,
même si ce différend pouvait être considéré comme déjà existant à
cette époque, ce qui, selon moi, doit être nié.

A part cela, il faut faire remarquer que le règlement d’un différend,
en tant qu'opération juridique, produit bien pour les parties des
effets juridiques, dont le juge qui serait saisi par la suite d’une
demande visant à la solution du même différend devrait sans doute
tenir compte. Mais le règlement d'un différend n’a en soi aucune
influence directe sur l'existence du différend en tant que situation
de fait dans laquelle deux États peuvent se trouver. À ce point de
vue, la notion susceptible de jouer est une notion autre que celle de
règlement ou de solution juridique du différend, c'est la notion,
bien différente, d'extinction ou de cessation en fait du différend. Un
différend peut continuer en fait malgré sa solution juridique; un
différend dont la cessation en fait est intervenue à la suite de sa
solution juridique ou même indépendamment de toute solution
juridique peut bien renaitre en fait.

Tout cela prouve que la résolution de l’Assemblée générale du
21 avril 1961, quels que fussent ses effets juridiques, ne pouvait
opérer directement l'extinction en fait d’un différend qui aurait
existé à ce moment-là entre le Cameroun et le Royaume-Uni. A
plus forte raison, la même résolution ne pouvait empêcher la nais-
sance, par la suite, d’un différend entre lesdits États. Pour la rece-
vabilité de la demande, il suffit de constater qu’un différend existait
en fait entre le Cameroun et le Royaume-Uni au moment où la
requéte devant la Cour a été introduite.

8. C’est en partant d’une certaine notion du différend internatio-
nal que je suis arrivé à la conclusion d’après laquelle un différend
existait réellement entre la Cameroun et le Royaume-Uni a la date
du dépôt de la requête. Pour nier l’existence d’un tel différend, il
faudrait partir d’une notion du différend international plus étroite
que celle que j'estime exacte et que j'ai déjà énoncée (supra, par. 4).
Il faudrait penser qu’un différend ne pourrait avoir pour objet
qu’une conduite future de l’une des parties et par conséquent, pour
ce qui concerne l’autre partie, le différend pourrait résulter uni-
quement d’une prétention et non pas d’une protestation.

126
138 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

Une fois adoptée cette conception étroite du différend, il suffirait
de constater que dans le cas d'espèce le Cameroun n’a jamais avancé
aucune prétention se rapportant à la conduite à suivre de la part
du Royaume-Uni à l'avenir, que le Cameroun en particulier n’a
jamais prétendu à une réparation quelconque. Il ne suffirait pas,
bien entendu, de constater qu'aucune réparation n’a été demandée
dans la requête. Etant donné qu’un procès peut avoir pour objet
non pas un différend dans son ensemble, mais uniquement une
question dont la solution est nécessaire pour le règlement du diffé-
rend, le fait que dans une requéte on ne demande que la constatation
de la violation n’exclut pas qu’un différend existe pour ce qui
concerne la réparation. Mais, dans le cas d’espéce, il n’existe pas de
différend ayant justement pour objet la réparation, puisque le
Cameroun n’a jamais prétendu, même avant la requête, à une
réparation quelconque.

g. Je voudrais souligner ici l’importance décisive que, pour
déclarer une demande recevable ou au contraire irrecevable, il faut
attacher à la façon dont on conçoit le différend international.

Si l’on adopte la notion de différend la plus large (et, à mon avis,
la plus exacte) et que l’on reconnaît qu’un différend peut avoir pour
objet la conduite passée de l’une des parties, nul doute qu'un diffé-
rend ayant ce caractère, en tant que différend réellement existant,
soit susceptible d’être réglé par la voie judiciaire et que par consé-
quent la demande visant à un tel règlement doive être déclarée
recevable.

Cela n'aurait pas de sens que de poser la question de l'utilité
de la décision et, partant, de l'intérêt pour la partie à la demander.
La réponse à une telle question serait bien facile: puisqu’un diffé-
rend est considéré comme existant, l'utilité de la décision réside
justement dans le règlement même du différend. La décision dont
il s’agit produit sans aucun doute des effets juridiques; elle produit
précisément les effets juridiques propres à la chose jugée, consistant
à obliger les parties à considérer le différend comme tranché d’une
certaine façon. Ces effets se produisent pour l’avenir. Bien que la
conduite de l’une des parties formant l’objet de la décision soit
une conduite passée, l'effet juridique de la décision, c’est-à-dire
l'obligation qui en découle pour les parties, concerne la conduite
future de celles-ci.

Les effets de la décision peuvent se manifester même par rapport
à un différend autre que celui qui a fait l’objet de la décision dont
il s’agit: par exemple, par rapport à un différend qui pourrait
s'élever par la suite pour ce qui concerne l’obligation de réparation
se rattachant à la conduite dont le caractère illicite (ou licite) a été
constaté dans la décision. Comme on le voit, la décision est bien
susceptible d’une application effective. Aussi la décision demandée
par le Cameroun dans le cas d'espèce serait-elle susceptible d’être

127
139 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

appliquée (dans le sens que je viens d'indiquer) soit par la Cour
elle-même, soit par un autre tribunal quelconque qui serait saisi,
par la suite, d’une demande en réparation.

10. Tout cela si l’on part de la notion de différend la plus large et
la plus correcte. Si au contraire, sur la base d’une conception plus
étroite du différend, on excluait qu’un différend puisse avoir unique-
ment pour objet la conduite passée de l’une des parties, il n'y
aurait qu'à tirer toutes les conséquences logiques de cette con-
ception. Il faudrait exclure la possibilité d’un jugement sur le
fond dans tous les cas où l’on discute uniquement de la conduite
passée de l’une des parties. Un tel jugement serait en effet sans
objet, étant donné qu'il n’existerait aucun différend.

Voilà la seule conclusion logique à laquelle on pourrait aboutir.
Il serait, au contraire, illogique de vouloir introduire des distinctions
limitant en quelque sorte la portée de la conclusion que l’on vient
d'indiquer. Il n’est pas possible, en particulier, de distinguer
(comme on a tenté de le faire) entre le cas d’une conduite non
susceptible de se reproduire (telle que la conduite reprochée dans
l'espèce au Royaume-Uni, étant donné que la tutelle a pris fin) et
le cas d’une conduite qui, bien que passée, serait susceptible de se
reproduire à l'avenir; et cela pour reconnaître dans ce deuxième
cas l'utilité d’une décision et par conséquent la possibilité de la
rendre. D'où la possibilité, par exemple, d’un jugement constatant
une violation de souveraineté, en raison de l'utilité qu'un tel juge-
ment pourrait avoir au cas où une violation nouvelle viendrait à
se produire.

Il s'agirait toutefois d’une utilité tout à fait illusoire, compte
tenu des limites objectives de la chose jugée résultant de l’article
59 du Statut de la Cour, d’après lequel la décision n’est obligatoire
que «dans le cas qui a été décidé ». Le jugement concernant la
conduite passée n'aurait pas force de chose jugée par rapport à la
conduite future, qui serait nécessairement différente de la conduite
formant l’objet de la décision, bien que plus ou moins similaire à
celle-ci. La décision n'aurait de valeur par rapport à la conduite
future que pour ce qui concerne les motifs qui v sont énoncés: une
valeur par conséquent semblable à celle qui est attachée à un avis
consultatif. D'autre part, on ne pourrait non plus parler logique-
ment de chose jugée par rapport à la conduite passée, car à cet
égard la décision serait sans objet.

Il s'agirait alors d’une bien étrange décision: d’une décision qui,
bien que dépourvue d'objet en tant que décision judiciaire, serait
également prononcée en raison de la prétendue utilité qu'elle
pourrait avoir non pas comme décision judiciaire, mais uniquement
pour les motifs sur la base desquels elle serait prononcée. Il s'agirait

128
I40 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

de quelque chose n'ayant que la simple apparence d’un jugement;
de quelque chose qui, dans sa substance, ne serait qu'un avis
consultatif.

11. Tout ce que je viens de dire doit amener à rejeter le point de
départ, à savoir la conception étroite du différend.

En réalité, il n’y a aucune raison de distinguer entre la conduite
passée et la conduite future en tant qu’objets possibles d’un diffé-
rend. Il v a un différend non seulement dans le cas de la prétention,
où l’une des parties exige que son intérêt soit réalisé éventuellement
par une certaine conduite de l’autre partie; mais aussi dans le cas
de la protestation, où l’une des parties affirme que son intérêt
aurait dû être réalisé par une conduite de l’autre partie contraire à
celle qui a été suivie en fait. Entre la prétention et la protestation
il n’y a aucune différence substantielle, La protestation n’est en
réalité qu'une prétention se rapportant au passé.

C'est de cette façon seulement que l’on peut expliquer les divers
jugements qui se sont prononcés uniquement sur la conduite passée
de l’une des parties, tels que les arrêts n° 7 et 49 rendus par la
Cour permanente dans les affaires de la Haute-Silésie et du Territoire
de Memel, aussi bien que l’arrêt rendu par la Cour internationale de
Justice en 1049 dans l'affaire du Détroit de Corfou.

Dans le premier de ces arrêts, la Cour permanente a déclaré tout
simplement que certaines mesures prises par les autorités polonaises
étaient contraires à des dispositions conventionnelles (C.P.J.1.,
série À n° 7, pp. 81-82). De même l'arrêt relatif au Territoire de
Memel, dans quelques-uns des points de son dispositif, a constaté
la conformité de certains actes et la non-conformité d’autres actes
du Gouvernement de Lithuanie avec le statut du territoire de
Memel (C.P. J.I., série A/B n° 49, pp. 337-338). Enfin, dans l'arrêt
relatif à Vaffaire du Détroit de Corfou, la Cour internationale de
Justice a dit que par certaines actions de sa marine de guerre le
Royaume-Uni n'avait pas violé la souveraineté de l’Albanie, tandis
que par certaines autres actions le Royaume-Uni avait violé la
souveraineté de l’Albanie, «cette constatation par la Cour cons-
tituant en elle-même une satisfaction appropriée » (C.I.]. Recueil
1949, Pp. 36).

Nul doute que les arréts que je viens de citer aient tous force
de chose jugée: cela, bien entendu, pour ce qui concerne le point
faisant l’objet de la décision, à savoir le caractère licite ou illicite
d’une certaine conduite (nécessairement passée). Il n'est pas pos-
sible de parler de chose jugée en ce qui concerne l'interprétation
des règles de droit sur la base desquelles ladite conduite a été
appréciée, cette interprétation ne constituant qu’un des motifs
sur lesquels la décision est fondée. Il n’est pas possible non plus
de lire dans les arrêts que j’ai cités ce que ces arrêts ne contiennent
pas du tout, à savoir une interdiction d'accomplir des actes simi-
laires à l'avenir.

129
I4I ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

L'affaire relative à la Haute-Silésie présente à cet égard un inté-
rêt tout particulier. Certaines mesures prises par les autorités
polonaises ayant été déclarées illicites par l'arrêt n° 7, l'Allemagne
s’est fondée sur cette déclaration ayant force de chose jugée pour
adresser à la Cour permanente une nouvelle requête en vue d’ob-
tenir une indemnisation (voir sur cette requête l'arrêt n° 8 en l’af-
faire de l'Usine de Chorzdw). C’est précisément l'hypothèse que
j'ai déjà indiquée (supra, par. 9), à savoir l'hypothèse où une dé-
cision ayant pour objet une certaine conduite passée de l’une
des parties qualifiée d’illicite est utilisée, en tant que chose jugée,
en vue de la solution d’un autre différend ayant pour objet une
réparation prétendue.

La portée et les effets de l'arrêt n° 7 ont été ensuite précisés
par la Cour permanente elle-même dans son arrêt n° 11. Après
avoir constaté que la conclusion atteinte dans l'arrêt n° 7 quant
au caractère illicite de l'attitude du Gouvernement polonais « est
maintenant, sans conteste, passée en force de chose jugée », l’ar-
rét n° rz déclare:

«L'arrêt n° 7 de la Cour est de la nature d’un jugement déclara-
toire qui, selon son idée, est destiné à faire reconnaître une situation
de droit une fois pour toutes et avec effet obligatoire entre les
Parties, en sorte que la situation juridique ainsi fixée ne puisse
plus être mise en discussion, pour ce qui est des conséquences juri-
diques qui en découlent.» (C.P.T.I., série À n° 13, p. 20.)

De ce passage ressort très clairement l’idée que la chose jugée
produit ses effets dans le futur, même si elle concerne, comme dans
le cas dont il s'agissait, la qualification d’une conduite passée.

Pour ce qui est de l'affaire du Détroit de Corfou, il y a une re-
marque à faire concernant la façon dont se présentait le différend
soumis à la Cour. L’Albanie avait bien demandé une réparation
(sous la forme d’une satisfaction) et par conséquent le différend
concernait, à ce point de vue, la conduite future du Royaume-Uni.
Toutefois la Cour n’a pas fait droit à cette prétention de l’Albanie,
ce qui ne l’a pas empêchée de constater dans le dispositif de son
arrêt le caractère illicite de la conduite du Royaume-Uni. Par ail-
leurs, il faut se demander ce qui se serait passé si ]’Albanie avait
dès le début adopté, pour ce qui concerne la réparation, une -atti-
tude correspondant à celle qui devait être suivie par la Cour, en
s’abstenant de demander aucune satisfaction autre que celle
constituée par la constatation même de la violation. Il me semble
difficile de penser que, dans un cas pareil, la Cour aurait refusé
de faire ce qu'elle a fait, à savoir de constater la violation, sous
prétexte que, à défaut de toute prétention à une réparation quel-
conque, il n’y avait aucun différend à régler.

130
142 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

IE

1. Une fois reconnu que la demande est recevable, parce qu'un
différend existe réellement entre le Cameroun et le Royaume-Uni,
il s'agit de voir si ce différend est soumis à la juridiction de la
Cour.

La juridiction de la Cour est affirmée par le Cameroun sur la
base de l’article 19 de l'accord de tutelle pour le territoire du Came-
roun sous administration britannique approuvé par l’Assemblée
générale des Nations Unies le 13 décembre 1946.

Cet accord a été conclu entre le Royaume-Uni, d’un côté, et
l'Organisation des Nations Unies agissant par l'entremise de l’As-
semblée générale, de l’autre. Or, si un tel accord tirait uniquement
sa valeur du droit international général, ses effets ne se produiraient
que pour les parties: pour le Royaume-Uni, d’une part, et pour
l'Organisation des Nations Unies, de l’autre. On pourrait regarder
l'Organisation soit comme: un sujet de droit distinct des Etats
Membres, soit comme un groupe d’Etats titulaires de droits sub-
jectifs et de pouvoirs juridiques qu'ils ne pourraient exercer que
collectivement par la voie d'organes donnés, à savoir les organes
des Nations Unies. Mais, que l’on suive l’une ou l’autre des deux
constructions théoriques que je viens d'indiquer, les conséquences
pratiques ne changent pas.

Or, si les effets de l’accord de tutelle étaient limités aux deux
parties de cet accord, cela obligerait, en premier lieu, à concevoir
toutes les règles matérielles posées par l'accord (même la règle de
l'article 9 concernant l'égalité de traitement et la règle de l’ar-
ticle 13 concernant les missionnaires) comme des règles créant, à
la charge du Royaume-Uni, des obligations à l’égard de l'Organisa-
tion et non pas à l'égard des Etats Membres considérés individuel-
lement. En deuxième lieu, il ne serait pas possible de concevoir
l'article 19 comme une véritable clause juridictionnelle, étant
donné que la juridiction de la Cour ne saurait être fondée que sur
une règle valable pour l’une et pour l’autre des Parties au litige.
L'article Ig ne pourrait être conçu que comme une clause compro-
missoire ayant des caractères particuliers: c’est-à-dire comme une
clause faisant une obligation au Royaume-Uni, à l'égard des Nations
Unies, de conclure avec un État Membre, et à la demande de celui- -Ci,
un compromis visant à soumettre à la Cour un différend donné.

Toutefois les conséquences que je viens d'indiquer doivent être
écartées pour la raison que les accords de tutelle sont envisagés non
seulement par le droit international général, mais aussi par une
règle de droit particulier qui résulte implicitement de la Charte.
C'est en vertu de cette règle que les accords de tutelle sont sus-
ceptibles de produire leurs effets non seulement pour les parties à
l'accord, c'est-à-dire pour l'Organisation et pour l'autorité char-
gée del’ ‘administration du territoire, mais aussi pour tous les États
Membres des Nations Unies considérés individuellement.

131
143 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

Il s'ensuit, pour ce qui concerne en particulier l’article 19 de
l'accord de tutelle pour le territoire du Cameroun sous administra-
tion britannique, que cet article constitue une véritable clause
juridictionnelle : une clause donnant elle-même à la Cour juridiction
pour connaître des différends qui y sont envisagés et conférant
en même temps un pouvoir d'action correspondant à tous les
Etats Membres des Nations Unies à l’ égard du Royaume-Uni.

Il n’est pas nécessaire de préciser à laquelle d’entre les sources
de juridiction visées à l’article 36, paragraphe ret, du Statut il faut
ramener la clause de l’article 19 de l'accord de tutelle et, en parti-
culier, si c’est la référence à la Charte ou la référence aux traités
et conventions en vigueur qui joue dans l’espèce. Il suffit de faire
remarquer qu’il est possible de donner une interprétation très large
de la disposition de l’article 36, paragraphe 1er, du Statut; et cela
en raison du rôle purement négatif de cette disposition, rôle qui
consiste à ne pas régler la matière de la juridiction de la Cour pour
laisser cette tâche à d’autres règles se trouvant en dehors du Statut.
Ces règles peuvent être créées d’une façon quelconque, pourvu
qu'il s’agisse d’une façon capable de leur donner effet pour toutes
les parties au litige soumis à la Cour.

2. Cela dit, il faut voir si le différend que le Cameroun demande à
la Cour de trancher est ou non compris dans la catégorie de diffé-
rends qui sont visés à l’article 19 de l'accord de tutelle. Il faut voir,
en particulier, si le différend dont il s’agit peut être considéré comme
un différend relatif «à l'interprétation ou à l'application des disposi-
tions» de accord aux termes de l’article 19 de celui-ci.

Étant donné que l’article 19 se réfère aux dispositions matérielles
de Vaccord, il est nécessaire pour établir la portée de la clause juri-
dictionnelle contenue dans cet article de considérer l’ensemble des
dispositions matérielles de laccord.

Toutes ces dispositions créent des obligations à la charge du
Royaume-Uni. Mais elles doivent être groupées en deux catégories
distinctes suivant la direction des obligations qu’elles imposent,
c'est-à-dire suivant les sujets titulaires des droits correspondants
qu'elles confèrent.

3. Parmi les règles substantielles de l’accord de tutelle, il en est
quelques-unes (telles que la disposition de l’article 9 concernant l’éga-
lité de traitement et celle de l’article 13 concernant les missionnaires)
qui visent certains intérêts individuels des différents Etats Mem-
bres des Nations Unies. Les règles en question protègent ces inté-
rêts individuels par l'imposition, à la charge du Royaume-Uni, d’obli-
gations à l'égard de chacun des États Membres des Nations Unies
pris séparément. Cela revient à dire que les mêmes règles confèrent
aux États Membres des droits subjectifs que l’on peut qualifier
d’individuels non seulement dans le sens que ces droits peuvent
étre individuellement exercés, mais dans le sens aussi que, sur la

132
144 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

base desdites règles, chaque État Membre peut exiger du Royaume-
Uni le comportement prévu uniquement pour ce qui concerne ses
propres ressortissants et non pas pour ce qui concerne les ressortis-
sants des autres Etats Membres. Il s'ensuit que, sauf le cas excep-
tionnel d’une double nationalité, la possibilité est exclue que deux
Etats invoquent la même règle de droit mais, donnant à cette règle
une interprétation divergente, exigent du Royaume-Uni, pour ce
qui concerne le même individu, deux comportements opposés.

Non seulement il faut nier pour les dispositions dont il s’agit un
droit subjectif appartenant aux Etats autres que celui dont l’in-
dividu est ressortissant, mais il faut nier également qu’il existe a
cet égard un droit subjectif des Nations Unies. On peut trés bien
reconnaître que, dans l’exercice de son pouvoir de contrôle pour ce
qui concerne la tutelle, il est possible à l'Organisation de s’intéres-
ser même à la façon dont l'autorité administrante s’acquitte ou ne
s’acquitte pas des obligations découlant des dispositions que l’on
considére 4 présent. Mais il faut nier que ces dispositions conférent
à l'Organisation un véritable droit subjectif qu'elle pourrait exercer
même à l'encontre de l'attitude gardée à cet égard par l'État dont
l'individu est ressortissant. C’est à cet Etat uniquement qu’ap-
partient le droit subjectif, droit subjectif dont le même Etat peut
librement disposer.

4. À côté des règles considérées jusqu'ici, il y a dans l'accord de
tutelle d’autres règles substantielles qui sont sans doute les plus
importantes et qui concernent l’administration du territoire aussi
bien que le traitement des habitants de celui-ci. Cette deuxième
catégorie de règles substantielles vise des intérêts qui ne sont pas
des intérêts individuels des différents États Membres des Nations
Unies, mais qui sont plutôt des intérêts collectifs, c’est-à-dire des
intérêts communs à tous les États Membres.

En général, les règles du droit international peuvent protéger les
intérêts collectifs des États par des moyens différents. Lesdites
règles peuvent, en premier lieu, conférer des droits subjectifs à tous
les États intéressés, de sorte que chacun de ces États peut individuel-
lement exiger le comportement prévu. Étant donné que, dans cette
hypothèse, les droits subjectifs conférés aux différents Etats ont
tous pour objet le même comportement et non pas des comporte-
ments distincts (comme dans le cas du traitement à accorder aux
ressortissants de différents États), il y a la possibilité de prétentions
opposées entre elles de la part de deux ou de plusieurs États qui
invoquent la même règle de droit, en donnant toutefois à cette
règle une interprétation divergente.

Cette éventualité est écartée lorsque le droit subjectif est conféré
non pas à plusieurs États individuellement, mais à un sujet unique,
en particulier à une organisation internationale telle que l’Organisa-
tion des Nations Unies. Il va sans dire que, si l’on veut nier la per-
sonnalité juridique de l'Organisation, il faut parler, dans cette hy-

133
145 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

pothèse, de droits subjectifs conférés non pas à l'Organisation, en
tant que sujet unique, mais plutôt aux Etats Membres, bien entendu
aux États Membres considérés en tant que groupe et non pas indi-
viduellement. Si l'on accepte cette dernière conception, il faut penser
à un droit subjectif dont l'exercice est organisé d’une certaine
façon; et cela dans le sens que le droit subjectif ne peut être exercé
par ses titulaires que collectivement, c'est-à-dire par la voie des
organes sociaux. En tout cas, quelle que soit la conception que l’on
préfère, on constate que l’État obligé se trouve toujours en face de
l’organe social; c’est seulement l’organe social qui peut prétendre à
l’accomplissement de l'obligation, en agissant soit au nom de l’Or-
ganisation en tant que sujet unique, soit au nom des États Mem-
bres en tant que groupe. I] s’ensuit que toute possibilité de préten-
tions divergentes sur la base de la même règle de droit est écartée.

C'est de cette façon qu'il faut concevoir, à mon avis, les règles
qui constituent l'essence même des accords de tutelle, en particulier
les règles qui se trouvent dans l’accord de tutelle pour le territoire
du Cameroun sous administration britannique et qui concernent
l'administration du territoire aussi bien que le traitement des
habitants de celui-ci.

Ces règles n’obligent le Royaume-Uni qu’à l’égard de POrgani-
sation des Nations Unies; c'est uniquement à celle-ci que lesdites
règles confèrent des droits subjectifs. Cela revient à dire que l'ac-
complissement des obligations imposées au Royaume-Uni ne peut
être exigé que par l’Assemblée générale ou par le Conseil de tutelle
agissant soit au nom de l'Organisation, soit au nom des Etats
Membres en tant que groupe. Ce qu'on appelle le contrôle adminis-
tratif appartenant à ces organes n’est autre chose que l'exercice
des droits subjectifs conférés soit à l'Organisation, soit aux Etats
Membres considérés collectivement. Chaque Etat Membre considéré
individuellement n’a aucun droit subjectif découlant des règles
dont il s’agit. Par conséquent, il ne peut s'appuyer sur ces règles
pour avancer contre l'autorité administrante des prétentions, qui
pourraient être éventuellement en opposition avec l'attitude ob-
servée par l'Assemblée générale et par le Conseil de tutelle. L'État
Membre ne peut individuellement chercher à renverser les décisions
prises par ces organes.

5. Je pense que les remarques que je viens de faire quant aux
caractères des dispositions substantielles de l'accord de tutelle
sont nécessaires pour préciser exactement la portée de la clause
juridictionnelle de l’article 19.

Cette clause envisage sans doute des différends ayant le caractère
de différends juridiques, c’est-à-dire des différends dans lesquels la
prétention ou la protestation de l’une des parties s'appuie sur une
raison juridique, à savoir sur l'affirmation de cette partie que sa
propre prétention ou protestation est conforme à des règles de droit.
Plus particulièrement, étant donné que l’article 19 se réfère aux

134
146 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

dispositions substantielles de l'accord, il est nécessaire que la
partie affirme que sa prétention ou protestation est conforme à une
disposition substantielle de l'accord.

I] est toutefois évident qu’il ne suffit pas que la partie invoque
une disposition quelconque de l'accord; il est nécessaire que la
partie invoque plus spécifiquement un droit subjectif découlant
pour elle d'une disposition de l’accord. En d’autres termes, pour qu’un
différend entre dans la catégorie des différends qui sont envisagés
à l’article 19, il est nécessaire ou bien que la partie qui avance une
prétention contre l’autorité administrante affirme, sur la base d’une
disposition de l’accord, qu'elle a un droit subjectif à la conduite
de l'autorité administrante formant l’objet de la prétention, ou
bien que la partie qui élève une protestation affirme que, par la
conduite faisant l’objet de cette protestation, l'autorité adminis-
trante a lésé un droit subjectif de ladite partie découlant de l’accord
de tutelle.

Ii n’y a la que l'application à l'accord de tutelle dont 1l s’agit
d’un principe qui joue pour toute clause juridictionnelle inscrite
dans un traité et se référant aux différends relatifs à l'interprétation
ou à l'application des dispositions dudit traité. Il est en effet
nécessaire, pour qu'un différend puisse être considéré comme en-
visagé par la clause, que la partie affirme un droit subjectif propre
découlant des dispositions du traité.

Qu'on se réfère à l'hypothèse d’un traité collectif dont les dispo-
sitions substantielles s'adressent d’une façon uniforme a toutes. les
parties, tout en conférant aux différentes parties des droits sub-
jectifs ayant pour objet des comportements distincts de la part de
l'État obligé. Qu'on songe, par exemple, à l'obligation pour chaque
État contractant de traiter d’une certaine façon les ressortissants
de chacun des autres États contractants. ;

Il est bien sûr, dans cette hypothèse, que tous les Etats contrac-
tants peuvent invoquer la clause juridictionnelle à l’égard des
différends relatifs à l'interprétation ou à l'application d’une dis-
position quelconque du traité. Toutefois, pour qu'un Etat puisse
invoquer la clause par rapport à un différend donné, il est nécessaire
qu'il affirme sur la base des dispositions du traité l'existence d’un
droit subjectif qui lui soit propre. Si l'État en question prétend
obtenir un certain traitement pour les ressortissants d’un autre
État contractant, c’est-à-dire un comportement qu’il n’affirme pas
faire l’objet d’un droit qui lui soit propre, le différend reste en
dehors de la clause; et cela même si référence est faite à une dispo-
sition du traité en vertu de laquelle le comportement dont il s’agit
doit être considéré comme obligatoire.

6. Pour ce qui concerne l'accord de tutelle pour le territoire du
Cameroun sous administration britannique, nous avons vu que cet
accord contient des dispositions substantielles conférant sans doute
aux États Membres des Nations Unies considérés individuellement

135
147 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

des droits subjectifs à l'égard du Royaume-Uni. Il est bien sûr, par
conséquent, qu’un différend dans lequel un État Membre des
Nations Unies affirme un droit subjectif découlant pour lui d’une
desdites dispositions (ce qui n’est possible que pour le traitement
des ressortissants de cet État) est un différend envisagé par la
clause juridictionnelle de l’article 19.

Mais il y a les autres dispositions substantielles de l’accord, celles
qui concernent l’administration du territoire et le traitement des
habitants de celui-ci. Ces dispositions, à mon avis, ne confèrent
aucun droit subjectif aux États Membres des Nations Unies consi-
dérés individuellement. Étant donné qu'aucun de ces Etats ne peut
invoquer individuellement un droit subjectif découlant des dispo-
sitions dont il s’agit, il est impossible, à mon avis, d'envisager un
différend entre un Etat Membre et l'autorité administrante qui
puisse être considéré comme relatif auxdites dispositions de l’accord
de tutelle.

Je ne nie pas bien entendu la possibilité d’un différend entre un
État donné (Membre des Nations Unies ou même étranger à celles-

ci), d’une part, et l'autorité administrante, de l’autre, différend
concernant précisément l’administration du territoire sous tutelle;
j'ai déjà dit au contraire qu’une telle hypothèse s’est justement
réalisée dans l’espèce. Je nie simplement qu’un tel différend puisse
être considéré comme un différend relatif à l’interprétation ou à
l'application de l'accord de tutelle; et cela pour la raison que, dans
ce différend, il n’est pas possible d’invoquer un droit subjectif
découlant de l'accord.

Il s'ensuit que la référence faite par l’article 19 aux dispositions
substantielles de l’accord, pour déterminer la catégorie de différends
envisagés par cet article 19, est une référence qui est automati-
quement limitée à certaines dispositions de l'accord; et cela parce
qu’on ne peut concevoir qu’entre un Etat Membre considéré in-
dividuellement et l'autorité administrante s’élève un différend
ayant le caractère d’un différend relatif à l'interprétation ou a
l'application d’autres dispositions de l'accord, c’est-à-dire des dis-
positions concernant l'administration du territoire.

Cette limitation de la référence à certaines dispositions de l'accord
n’est en aucune façon contredite par les termes très larges de l’ar-
ticle 19. On y parle de « Tout différend, quel qu'il soit... »; on ne
parle pas d’une disposition, quelle qu’elle soit, de l'accord. Il peut
s'agir d’un différend, quel qu'il soit, pourvu qu'un tel différend
soit relatif à l'interprétation ou à l'application des dispositions de
l'accord; ce qui, en vertu des raisons que j'ai indiquées, n’est
possible que pour une partie seulement des dispositions de l’accord.

7. Les termes de l'article 19, loin de la contredire, confirment la
thèse d’après laquelle un différend concernant l'administration du
territoire sous tutelle, bien que possible en fait, n’est pas un diffé-

136
148 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

rend relatif à l'interprétation ou à l'application de l’accord de
tutelle.

L'article 19 parle en effet d’un différend qui «ne peut être réglé
par négociations ou un autre moyen ». Les autres moyens visés par
cette formule sont évidemment des moyens capables, comme les
négociations, de régler des différends entre États: conciliation,
enquête, arbitrage, etc. Les procédures devant l’Assemblée générale,
agissant aux termes de l’article 85 de la Charte, et devant le
Conseil de tutelle ne sont pas envisagées ici, pour la raison très
simple que ces procédures n’ont pas le but de régler des différends
entre États.

De ladite condition posée par l’article 19 à la juridiction de la
Cour, il résulte clairement que cet article se réfère à des différends
qui seraient susceptibles d’être réglés par négociations ou d’autres
moyens, tout en exigeant que ces moyens se soient révélés dans le
cas concret inefficaces. Or un différend concernant l'administration
du territoire sous tutelle est un différend non susceptible, par sa
nature même, d’être réglé par négociations, parce qu’il s’agit d’une
matière dont les parties ne peuvent d'aucune façon disposer.

Dans le cas d'espèce, il faudrait nier en fait qu’il y ait eu des
négociations, négociations qui auraient dû avoir lieu après le
ref mai 1961, date de naissance du différend. En réalité, il y a plus:
c'est que des négociations n'étaient pas même possibles.

I] est clair qu’en disant ce qu’on vient de dire, à savoir qu'un
différend concernant l’administration du territoire sous tutelle, tel
que le différend soumis à la Cour par le Cameroun, n’est pas un
différend susceptible d’être réglé par négociations ou un autre
moyen, on ne veut en aucune façon reconnaître que la condition
requise par l’article 19 soit à considérer comme remplie. On veut
dire, au contraire, qu'il s’agit d’un différend par rapport auquel il
est tout à fait impossible qu'une telle condition se réalise: qu'il
s’agit, par conséquent, d’un différend qui n'est pas du tout visé
par l’article 10.

8. En réalité, l'hypothèse d’un différend entre un Etat Membre et
l'autorité administrante, différend concernant l’administration du
territoire, est une hypothèse possible en fait, mais une hypothèse
à laquelle l'accord de tutelle n'avait aucune raison de s'intéresser.
Et cela parce que la matière de l'administration du territoire n’a
pas été réglée dans les dispositions substantielles de l’accord par
des rapports juridiques liant l’autorité administrante, d’une part,
et les États Membres considérés individuellement, de l’autre.

Est-ce que l'accord de tutelle, sans créer en ce qui concerne
l'administration du territoire des droits subjectifs pour les Etats
Membres considérés individuellement, a voulu, malgré cela, attri-
buer auxdits États, en cette matière, un pouvoir d'action devant

137
149 ARRÊT 2 XII 63 (OPIN. INDIV. DE M. MORELLI)

la Cour? Répondre à cette question par l’affirmative signifie
songer à un pouvoir d'action attribué a des Etats pour la protection
de droits subjectifs appartenant non pas auxdits Etats, mais à
l'Organisation des Nations Unies. Il s'agirait d’une sorte d'action
populaire. Mais l’action populaire a un caractère tout à fait excep-
tionnel même dans le droit interne. Dans le droit international,
une telle action n’est pas inconcevable au point de vue théorique;
mais il est difficile de penser qu'elle ait été introduite ou qu’elle
soit susceptible d'être introduite dans le droit positif.

On ne voit pas, par ailleurs, la raison pour laquelle l’article 19,
tout en conférant à des États un pouvoir d’action pour des droits
substantiels qui ne leur appartiennent pas, aurait subordonné
l'exercice d’une telle action à l’existence d’un différend, auquel
l'État qui veut saisir la Cour devrait être partie. La référence à
un différend et, par là, aux intérêts individuels des États indique
clairement, par elle-même, que tout autre est le domaine dans Je-
quel l’article 19 est destiné à jouer.

9. Étant donné que le différend soumis à la Cour n’est pas un dif-
férend relatif à l'interprétation ou à l’application des dispositions
de l'accord de tutelle, aux termes de l’article 1g dudit accord, je
suis d’avis que la Cour aurait dû pour cette raison déclarer son
défaut de juridiction.

Sans doute, pour aboutir à une telle décision, la Cour se serait-
elle trouvée dans la nécessité d'interpréter les dispositions substan-
tielles de l'accord de tutelle. La Cour aurait dû préalablement
établir que, sur la base de ces dispositions, le Cameroun considéré
individuellement n'avait aucun droit subjectif à l'égard du Royaume-
Uni pour ce qui concerne l'exercice par celui-ci de la tutelle sur
le Cameroun septentrional. Mais ce n’est pas la déclaration de l’in-
existence d’un droit subjectif substantiel du Cameroun qui aurait
fait l'objet du jugement que la Cour était appelée a rendre. La
constatation qu’un droit substantiel du Cameroun n'existait pas,
sur la base de l’accord de tutelle, n’était que le moyen par lequel
il était possible à la Cour de prononcer son défaut de juridiction.

C'est là un des cas, assez fréquents, où la question de juridiction
se présente comme étroitement liée avec le fond de l'affaire. Une
telle liaison, par ailleurs, peut être constatée dans tous les cas où
il s’agit d’une clause juridictionnelle inscrite dans un traité et
visant les différends relatifs à l'interprétation ou à l'application
des dispositions substantielles de ce traité. Dans ces cas il est né-
cessaire, pour résoudre la question de juridiction, d’interpréter
lesdites dispositions substantielles et d'établir quels droits et
quelles obligations elles attribuent aux parties.

(Signé) Gaetano MORELLI.

138
